37 F.3d 1493NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert A. GEMMELL, Plaintiff Appellant,v.FAIRCHILD SPACE & DEFENSE CORPORATION, Defendant Appellee.
No. 93-1306.
United States Court of Appeals, Fourth Circuit.
Submitted February 17, 1994.Decided October 11, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-1520-JFM)
Robert A. Gemmell, appellant pro se.
David A. Copus, Deena B. Jenab, Jones, Day, Reavis & Pogue, Washington, D.C., for appellee.
D.Md.
AFFIRMED.
Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order granting summary judgment to Appellee in this age discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.   Gemmell v. Fairchild Space & Defense Corp., 813 F.Supp. 1152 (D. Md.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED